0


Order issued October             , 2012




                                                In The
                                  (Court of Apprats
                         Niftli istrirt of a'rxas at Dallas
                                          No. 05-12-00658-CV


                I-NNOVATIVE TECHNOLOGY SOLUTIONS, LP, Appellant
                                                  V.
                                  YOUNGSOFT, INC., Appellee


                                              ORDER

        We GRANT appellee' s October 4, 2012 unopposed second motion for an extension of time

to file a brief. Appellee shall file its brief on or before October 17, 2012.